DETAILED ACTION
This action is in response to the reply received February 12, 2021. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC 112.
Claims 1-10 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims of the specific steps of: parsing a GUI definition and identifying elements of a GUI responsive to the parsing; creating a record comprising entries of identified elements; dividing the GUI into searchable regions using coordinate data; associating the identified elements with groups of elements located in the same searchable region; arranging the record of identified elements into a tree structure; collapsing identified elements in same groups into respective single leafs in the tree structure thereby containing within a single leaf in the tree structure the identified elements associated with a same group; optimizing the tree structure; and creating a search instructions list responsive to the tree structure, wherein search instructions of the search instructions list having an ordering according to a sequential execution of the search instructions. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        February 27, 2021